          Case 1:20-cv-03208-JMF Document 13 Filed 05/05/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 STUDENT A, individually and on                      Case No. 1:20-cv-03208
 behalf of others similarly situated,

                        Plaintiff,

        v.

 THE BOARD OF TRUSTEES OF COLUMBIA
 UNIVERSITY IN THE CITY OF NEW YORK

                        Defendant,


 EMMALINE BENNETT, et al, Individually And           Case No. 1:20-cv-03227
 On Behalf Of All Others Similarly Situated,

                        Plaintiffs,

        vs.

 COLUMBIA UNIVERSITY,

                        Defendant,


          JOINT STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
      RELATED ACTIONS AND ESTABLISHING A LEADERSHIP STRUCTURE

       WHEREAS, on April 23, 20202, an action was filed against Defendant The Board of

Trustees of Columbia University in the City of New York ( Defendan ) alleging breach of

contract and unjust enrichment, captioned Student A. v. The Board Of Trustees Of Columbia

University In The City Of New York, Case No. 1:20-cv-03208 ( he Student A Ac ion );

       WHEREAS, on April 23, 2020, a second action was filed against Defendant alleging

substantially similar facts and making substantially similar claims captioned Bennett, et al. v.
          Case 1:20-cv-03208-JMF Document 13 Filed 05/05/20 Page 2 of 6



Columbia University, Case No.: 1:20-cv-03227 ( he Bennett Action, and oge he                      i h he

Student A Ac ion, he Rela ed Ac ion );

       WHEREAS, on April 27, 2019, this Court issued an Order noting that the two actions

 e e imila and a king fo Plain iff po i ion b Ma 4, 2020 on whether the two actions should

be consolidated;

       WHEREAS, all Plaintiffs agree that the Related Actions are related and should be

consolidated in this Court;

       WHEREAS, nde Fed. R. Ci . P. 42(a),              hen ac ion in ol e a common           e ion of

la o fac , he Co          ma   (1) join for hearing or trial any or all matters at issue in the actions;

(2) consolidate the actions; or (3) issue any other orders to avoid unnecessary co o dela ;

       WHEREAS, the Related Actions challenge substantially the same alleged conduct by the

same Defendant and involve substantially the same questions of law and fact, as each action alleges

that Defendant took the same actions as against the Plaintiffs and the putative class;

       WHEREAS, Plaintiffs therefore respectfully submit that consolidation of the Related

Actions is appropriate;

       WHEREAS, to avoid potentially duplicative actions and to prevent any waste of the

Co      and parties resources, the parties agree that the Related Actions should be consolidated

for all purposes, including pre-trial proceedings and trial, into a single consolidated action;

       WHEREAS, in order to realize the efficiencies made possible by consolidation of the

Related Actions, Plaintiffs agree that Anastopoulo Law Firm, LLC and Gainey McKenna &

Egleston, shall be designated as Co-Lead Counsel representing plaintiffs in the consolidated




                                                   2
            Case 1:20-cv-03208-JMF Document 13 Filed 05/05/20 Page 3 of 6



action, with Eric M. Poulin and Roy T. Willey IV of the Anastopoulo Law Firm to file motions to

be admitted pro hac vice;1

       NOW THEREFORE, Plaintiffs, through their undersigned counsel, hereby agree,

stipulate, and respectfully request that the Court enter an Order as follows:

       1.       The following actions are hereby consolidated for all purposes, including pre-trial

proceedings and trial, under Case No. 1:20-cv-03208 ( he Con olida ed Ac ion ), p                an o

Federal Rule of Civil Procedure 42(a):

       Case Name                               Case Number                      Date Filed

       Student A. v. The Board Of              1:20-cv-03208                    April 23, 2020
       Trustees Of Columbia University
       In The City Of New York

       Bennett, et al. v. Columbia
       University                              1:20-cv-03227                    April 23, 2020

       2.       Every pleading filed in the Consolidated Action, or in any separate action included

herein, must bear the following caption:

                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE COLUMBIA UNIVERSITY TUITION                      Lead Case No. 1:20-cv-03208
REFUND ACTION


       3.       All papers filed in connection with the Consolidated Action will be maintained in

one file under Lead Case No. 1:20-cv-03208.

       4.       Co-Lead Counsel for Plaintiffs for the conduct of the Consolidated Action shall be:


                              ANASTOPOULO LAW FIRM, LLC


1
        Defendant has not yet appeared. Edward Toptani of Toptani Law, PLLC
(edward@toptanilaw.com) is sponsoring attorney and shall be able to appear and file on behalf of Messrs.
Poulin and Willey in this action.


                                                   3
             Case 1:20-cv-03208-JMF Document 13 Filed 05/05/20 Page 4 of 6



                             Eric M. Poulin (pro hac vice forthcoming)
                            Roy T. Willey IV (pro hac vice forthcoming)
                                           32 Ann Street
                                      Charleston, SC 29403
                                       Tel: (843) 614-8888
                                  Email: eric@akimlawfirm.com
                                  Email: roy@akimlawfirm.com

                              GAINEY McKENNA & EGLESTON
                                      Thomas J. McKenna
                                      Gregory M. Egleston
                                  501 Fifth Avenue, 19th Floor
                                     New York, NY 10017
                                   Telephone: (212) 983-1300
                                   Facsimile: (212) 983-0383
                                Email: tjmckenna@gme-law.com
                                Email: gegleston@gme-law.com

        5.       Plain iff Co-Lead Counsel shall have the sole authority to speak for Plaintiffs in

all matters regarding pre-trial procedure, trial, and settlement negotiations and shall make all work

assignments in such manner as to facilitate the orderly and efficient prosecution of this litigation

and to avoid duplicative or unproductive effort.

        6.       Co-Lead Counsel shall be responsible for coordinating all activities and

appearances on behalf of Plaintiffs. No motion, request for discovery, or other pre-trial or trial

proceedings will be initiated or filed by any Plaintiffs except through Co-Lead Counsel.

        7.       Defendant counsel may rely upon all agreements made with Co-Lead Counsel, or

other duly authorized representative of Co-Lead Counsel, and such agreements shall be binding

on all plaintiffs.

        8.       This Order shall apply to each subsequent action arising out of the same, or

substantially the same, transactions or events as the Consolidated Action, that is subsequently filed

in, removed to, reassigned to, or transferred to this Court. When a case that properly belongs as

part of In Re Columbia University Tuition Refund Action, Lead Case No. 1:20-cv-03208, is




                                                   4
            Case 1:20-cv-03208-JMF Document 13 Filed 05/05/20 Page 5 of 6



hereafter filed in this Court, removed to this Court, reassigned to this Court, or transferred here

from another court, this Court requests the assistance of counsel in calling to the attention of the

Clerk of the Court the filing, removal, reassignment, or transfer of any other action that might

properly be consolidated as part of the instant action, and counsel are to assist in assuring that

counsel in subsequent actions receive notice of this order.

       9.       This Stipulation is without prejudice to any and all defenses Defendants may assert

in this or any of the above-referenced actions and without prejudice to any and all claims Plaintiffs

may assert.

 Dated: May 4, 2020                               Respectfully submitted,
                                                  GAINEY McKENNA & EGLESTON

                                                  s/ Thomas J. McKenna ________________
                                                  Thomas J. McKenna
                                                  Gregory M. Egleston
                                                  501 Fifth Avenue, 19th Floor
                                                  New York, New York 10017
                                                  Telephone: (212) 983-1300
                                                  Facsimile: (212) 983-0383
                                                  Email: tjmckenna@gme-law.com
                                                  Email: gegleston@gme-law.com

                                                  ANASTOPOULO LAW FIRM, LLC
                                                  Eric M. Poulin (Pro Hac Vice Admission
                                                  forthcoming)
                                                  Roy T. Willey IV (Pro Hac Vice Admission
                                                  forthcoming)
                                                  32 Ann Street
                                                  Charleston, SC 29403
                                                  Tel: (843) 614-8888
                                                  Email: eric@akimlawfirm.com
                                                          roy@akimlawfirm.com

                                                  [Proposed] Co-Lead Counsel for Plaintiffs

                                                  TOPTANI LAW PLLC
                                                  By: /s/ Edward Toptani
                                                  Edward Toptani (ET6703)
                                                  375 Pearl Street, Suite 1410


                                                 5
           Case 1:20-cv-03208-JMF Document 13 Filed 05/05/20 Page 6 of 6



                                                   New York, New York 10038
                                                   Tel: (212) 699-8930
                                                   Email: edward@toptanilaw.com




                        5th day of ________,
 IT IS SO ORDERED this _____         May     2020.


 ______________________________
 U.S. District Court Judge
 Hon. Jesse M. Furman



In the event that a case that arises out of the same subject matter as the Consolidated Action is hereafter
filed in this Court or transferred from another court, defense counsel shall promptly serve a copy of this
Order on the attorneys for the plaintiff(s) in the newly filed case and promptly notify the Court so it may
determine if the newly filed case should be consolidated in the Consolidated Action.

The Clerk of Court is directed to consolidate 20-CV-3208 and 20-CV-3227 under 20-CV-3208, to
modify the caption as set forth above, and to close 20-CV-3227.




                                                  6
